Name: Commission Regulation (EC) No 1197/2003 of 3 July 2003 laying down the reduction coefficient to be applied under the Community tariff quota for barley provided for by Regulation (EC) No 2376/2002
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32003R1197Commission Regulation (EC) No 1197/2003 of 3 July 2003 laying down the reduction coefficient to be applied under the Community tariff quota for barley provided for by Regulation (EC) No 2376/2002 Official Journal L 167 , 04/07/2003 P. 0021 - 0021Commission Regulation (EC) No 1197/2003of 3 July 2003laying down the reduction coefficient to be applied under the Community tariff quota for barley provided for by Regulation (EC) No 2376/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2),Having regard to Commission Regulation (EC) No 2376/2002 of 27 December 2002 opening and providing for the administration of a Community tariff quota for barley from third countries and derogating from Council Regulation (EEC) No 1766/92(3), as last amended by Regulation (EC) No 1113/2003(4), and in particular Article 4(3) thereof,Whereas:(1) Regulation (EC) No 2376/2002 opened an annual tariff quota for the import of 300000 tonnes of barley falling within CN code 1003 00.(2) The quantities applied for on 30 June 2003 in accordance with Article 4(1) of Regulation (EC) No 2376/2002 exceed the quantities available. The extent to which licences may be issued should therefore be determined and a reduction coefficient laid down to be applied to the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1Each application for import licences for the tariff quota for barley lodged and forwarded to the Commission on 30 June 2003 in accordance with Article 4(1) and (2) of Regulation (EC) No 2376/2002 shall be accepted at a rate of 0,715620 of the quantity applied for.Article 2This Regulation shall enter into force on 4 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 358, 31.12.2002, p. 92.(4) OJ L 158, 27.6.2003, p. 24.